Case 2:19-cv-06408-JAK-JPR Document 1-1 Filed 07/24/19 Page 1 of 19 Page ID #:4




                           Exhibit A
                                               19GDCV00841
               Case 2:19-cv-06408-JAK-JPR Document 1-1 Filed 07/24/19 Page 2 of 19 Page ID #:5
Electronically FILED by Superior Court of California,
                                    Assigned          County
                                                 for all     of Losto:
                                                         purposes   Angeles on 06/24/2019
                                                                       Glendale           03:48Judicial
                                                                                 Courthouse,    PM Sherri R. Carter,
                                                                                                        Officer:     Executive
                                                                                                                 Curtis Kin Officer/Clerk of Court, by K. Clark,Deputy Clerk

                       Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
                       Michael J. Manning, Esq. (State Bar No. 286879)
                       Tristan P. Jankowski, Esq. (State Bar No. 290301)
                       Osman M. Taher, Esq. (State Bar No. 272441)
                       MANNINGLAW, APC
                       20062 SW Birch Street, Ste. 200
                       Newport Beach, CA 92660
                 4     Office: (949) 200-8755
                       Fax: (866) 843-8308
                       ADAPracticeGroupmanninglawoffice.corn
                       Attorneys for Plaintiff PERLA MAGENO

                                                                                                                                            Summons Issued

                                                                 SUPERIOR COURT OF CALIFORNIA

                                                        IN AND FOR THE COUNTY OF LOS ANGELES
               10
                                                                                                   Case No.:
                          PERLA MAGENO, an individual
               12                          Plaintiff,                                              Complaint For Damages And Injunctive Relief
               13
                                                                                                   For:

               14         LEVITYENTERTAINMENTGROUP,                                                     1.    VIOLATIONSOF THF. UNRUH CIVIL
                          INC., a California corporation; and DOES                                            RIGHTS ACT, CALIFORNIACIVIL
                          1-10, inclusive,                                                                    CODE tj 51 elseq.
               16                          Defendants.
               17

               18

               19

              20

              21

              22            Plaintiff PERLA MAGENO ("Plaintiff'') alleges the following upon information and belief
              23      based upon personal knowledge:

                                                                                INTRODUCTION
              25                  1.         Plaintiff is a visually-impaired and legally blind person who requires screen-
              26      reading software to read website content using a computer. Plaintiff uses the terms "blind" or

              27      "visually-impaired'o refer to all people with visual impairments who meet the legal
              28      definition of blindness in that they have a visual acuity with correction of less than or equal to

                                                                                   COMPLAINT
                                                                                              I
Case 2:19-cv-06408-JAK-JPR Document 1-1 Filed 07/24/19 Page 3 of 19 Page ID #:6


     20 x 200. Some blind people who meet this definition have limited vision. Others have no

     vision.

               2.       Plaintiff brings this civil rights action against Defendant LEVITY
     ENTERTAINMENTGROUP, INC., a California corporation, ("Defendant"} for its failure to
     design, construct, maintain, and operate its website (hereinafter the "Website" or "Defendant's

     Website" which shall refer to improv.corn, and any other website operated by or controlled by

     Defendant as well as any third party content which is located on or used in connection with

     improv.corn and any other website operated by or controlled by Defendant, for the purposes

     described herein) to be fully accessible to and independently usable by Plaintiff and other blind

10   or visually-impaired people. Defendant's denial          of full and   equal access to the Website and

     therefore denial    of its products   and services offered thereby and in conjunction with its brick-

]2   and-mortar locations, is a violation      of Plaintiff"s rights   under the California's Unruh Civil
13   Rights Act ("UCRA"}.
14             3.   The California Legislature provided a clear and statewide mandate for the

15   elimination of discrimination against individuals v ith disabilities when it enacted the Unruh
16   Civil Rights Act, Cal. Civ. Code ( 51,       et seq. Discrimination sought to be eliminated by the

17   Unruh Civil Rights Act ("UCRA"}includes barriers to full integration, independent living, and
18   equal opportunity for individuals with disabilities, which then necessarily includes barriers

19   created by websites and other places       of public accommodation       that are inaccessible to blind
20   and visually-impaired individuals.

21             4.   Because Defendant's Website is not equally, independently, or            fully accessible
22   to blind and visually-impaired consumers in violation         of the UCRA, Plaintiff seeks    a

23   permanent injunction to cause a change in Defendant's corporate policies, practices, and

     procedures so that Defendant's Website mill become and remain accessible to blind and
75   visually-impaired consumers.
26                                         JLRISDICTION AND VENUE
27             5.   This Court has subject matter jurisdiction over this action. This Court has
28   personal jurisdiction over Defendant because it conducted and continues to conduct substantial


                                                   COMPLAINT
Case 2:19-cv-06408-JAK-JPR Document 1-1 Filed 07/24/19 Page 4 of 19 Page ID #:7


      business in the State       of California, County of Los Angeles,        and Defendant's offending Website

      is available throughout California.

                 6.        Venue is proper in this Court because Defendant conducts substantial business

     in this County. Venue is also proper because a substantial portion of the conduct complained

     of herein        occurred in this District.

                                                          PARTIES
                 7.        Plaintiff, at all times relevant and   as   alleged herein, is   a   resident   of California,
     County      of Los Angeles. Plaintiff is legally blind and          cannot use a computer without the

     assistance       of screen-reading    software (otherwise known as a "screen-reader").                However,
10   Plaintiff is a proficient user of the JAWS screen-reader and              uses    it to access the internet.
     Plaintiff has visited the Website on separate occasions using the JAWS screen-reader. During
12   Plaintiff's separate visits to Defendant's Website, Plaintiff encountered multiple access
13   barriers which denied Plaintiff full and equal access to the facilities, goods, and services

14   offered to the public and made available to the public on Defendant's Website. Due to the
15   widespread access barriers Plaintiff encountered on Defendant's Website, Plaintiffhas been

16   deterred, on a regular basis, from accessing the Website.

17            8.           Plaintiff is a tester in this litigation seeking to ensure compliance with federal
18   and state law. See        Civil Rigttts Educ. attd Enforcement Center        v.   Hospitality Props. Trust, 867
19   F.3d 1093, 1096 (9th Cir. 2017).

20            9.           Plaintiff is also   a consumer who wishes to access Defendant's good and

21   services.

22            10.          Plaintiff is being deterred fiom patronizing the Defendant's Website and brick-
23   and-mortar locations on particular occasions.

24            11.          Ifinformed that the     Website has been made accessible within the meaning                of
25   the UCRA and the          ADA, Plaintiffwill return to the Website to test its accessibility within 45
     days to test such a claim        of compliance with the      law.
27            12.         Plaintiff is informed and believes, and thereon alleges Defendant is a California
     corporation, and has its principal place         of business in Los Angeles, California. Defendant

                                                       COMPLAINT
                                                             3
Case 2:19-cv-06408-JAK-JPR Document 1-1 Filed 07/24/19 Page 5 of 19 Page ID #:8


     operates brick-and-mortar locations throughout California and the United States. Defendant's

     brick-and-mortar locations constitute places of public accommodation.                    Defendant's Website

     provides consumers with access to an array of goods, services, and information related to

     Defendant's brick-and-mortar locations including menu descriptions and pricing, a calendar of

     events, ticket purchasing, private event requests, frequently asked questions, and brick-and-

     mortar venue location information.

               13.      The true names and capacities         of the   Defendants sued herein as DOES I

     through 10, inclusive, are currently unknown to Plaintiff. who therefore sues such Defendants

     by fictitious names. Each        of the Defendants     designated herein as a DOE is legally responsible

10   for the unlawful acts alleged herein. Plaintiffwill seek leave of Court to amend this Complaint
     to reflect the true names and capacities         of the DOE Defendants      when such identities become
12   known.
13             14.     At all relevant times      as alleged herein, each and every Defendant was acting as

14   an agent and/or employee          of each of the other Defendants      and was acting within the course

15   and/or scope     of said   agency and/or employment with the full knowledge and consent                  of each
16   of the   Defendants. Each       of the   acts and/or omissions complained    of herein were alleged         and
17   made known to, and ratified by, each           of the other   Defendants (Defendant, together with any
18   DOE Defendants, are collectively referred to hereinafter as "Defendant" or "Defendants" ).
19                   VISUALLY-IMPAIREDPERSONS'CCESS TO THE INTERNET
20             15.     The Internet has become        a   significant source of information, a portal, and       a   tool
21   for conducting business, doing everyday activities such             as shopping,   learning, banking,
22   researching, as well as many other activities for sighted, blind and visually-impaired persons

     alike. As an essential tool for many Americans. when accessible, the Internet provides

24   individuals with disabilities great independence. Blind persons are able to access websites
25   using keyboards in conjunction with screen access software that vocalizes the visual

26   information found on       a   computer screen. This technology is known           as   screen-reading
27   software. Except for legally blind individuals whose residual vision allows them to use

28   magnification, screen-reading software is currently the only method                a   blind person can fully

                                                      COMPLAINT
Case 2:19-cv-06408-JAK-JPR Document 1-1 Filed 07/24/19 Page 6 of 19 Page ID #:9


      and independently access the internet.

               16.    Blind and visually-impaired users of Windows computers and devices have
      several screen-reading software programs available to them.

               17.    Job Access With Speech, othervvise known as "JAWS," is currently the most

     popular, separately purchased screen-reading software program available for Windows.

               18.    For screen-reading software to function, the information on a website must be

     capable    of being rendered into text.      If the   website content is not capable    of being   rendered

     into text, the blind or visually-impaired user is unable to access the same content available to

     sighted users using their keyboards because they are unable to see the screen or manipulate               a

10   mouse.

               19.    Screen-reading software is currently the only method a blind or visually-

12   impaired person may independently access the internet, vvebsites, and other digital content.
13             20.    Ifthe website   content is not capable     of being   rendered into text, the blind or
14   visually-impaired user is unable to access and navigate the same content on a website or
15   mobile app that is available to sighted users.
16             21.    There are well-established industry adopted guidelines for making websites

17   accessible to visually-impaired people who require screen-reading              software programs. These
18   guidelines have existed for at least several years and are successfully followed by large
19   business entities who want to ensure their websites are accessible to all persons. The Web

20   Accessibility Initiative ("WAI"),an initiative of the World Wide Web Consortium developed
21   guidelines on website accessibility. Through Section 508          of the Rehabilitation Act, the    federal
22   government also promulgated website accessibility standards. These guidelines, easily found

23   on the Internet, recommend         several    basic components         for making websites accessible,
24   including, but not limited to: adding invisible Alt-text to graphics; ensuring all functions can
25   be performed using a keyboard and not        just a mouse; ensuring that image maps are accessible;
26   and adding headings so blind and visually-impaired people can navigate websites and mobile

27   applications just as sighted people do, Without these basic components, websites and mobile
28   applications are inaccessible to a bhnd person using screen-reading software.

                                                  COMPLAINT
                                                            5
Case 2:19-cv-06408-JAK-JPR Document 1-1 Filed 07/24/19 Page 7 of 19 Page ID #:10


            22      Common barriers encountered by blind and visually-impaired persons include,

     but are not limited to, the following:

                         a.   A text equivalent for every non-text element           is not provided;

                        b.    Title frames with text are not provided for identification and navigation:
                        c.    Equivalent text is not provided vvhen using scripts;

                        d.    Forms with the same information and functionality as for sighted

                              persons are not provided;

                        e.    Information about the meaning and structure            of content   is not conveyed

                              by more than the visual presentation        of content;
10                      f.    Text cannot be resized vvithout assistive technology up to 200 percent

                              without loss of content or functionality;
12                      g.    Ifthe   content enforces a time limit, the user is not able to extend, adjust,

                              or disable it;
14                      h.    Web pages do not have titles that describe the topic or purpose;

15                      i.    The purpose       of each link cannot    be determined from the        link text alone
16                            or from the link text and its programmatically determined link context;
17                     j.     One or more keyboard operable user interface lacks a mode                of operation
18                            where the keyboard focus indicator is discernible;

19                      k. The        default     human     language     of   each      web   page      cannot   be

20                            programmatically determined;
21                      1.    When a component receives focus, it may initiate a change in context;
22                      m. Changing the setting           of a   user interface component may automatically

23                            cause a change      of context     where the user has not been advised before
24                            using the component;

25                     n.     Labels or instructions are not provided when content requires user input;
26                     o.     In content which is implemented by using markup languages, elements
27                            do not have complete start and end tags, elements                   are not nested

                              according    to their specifications,       elements      may contain duplicate

                                                   COMPLAINT
                                                            6
Case 2:19-cv-06408-JAK-JPR Document 1-1 Filed 07/24/19 Page 8 of 19 Page ID #:11


                                      attributes andlor any IDs are not unique;

                                 p.   Inaccessible Portable Document Format (PDFs); and,

                                 q.   The   name   and   role       of all    User   Interface   elements      cannot       be

                                      programmatically determined; items that can be set by the user cannot

                                      be programmatically set and/or notification         of changes     to these items is

                                      not available to user agents, including screen-reading software.
     7               23.      In California and the Ninth Circuit, controlling law recognizes the viability of
     8   Unruh and Americans with Disabilities Act, 42 U.S.C. tj 12181 et seq.                     as amended           by the
  9      ADA Amendments Act of 2008 (P.L 110-325). (hereinafter "ADA") claims against
 10      commercial website and mobile application owners and operators                          with regard to the
 11      accessibility of such websites and mobile applications.               Rabies v. Domino's Pizza,           LLC,    17-

12       55504, 2019 WI. 190134(9th Cir. January 15, 2019) (Holding the ADA and UCRA apply to

13       websites and mobile applications, that imposing liability under Title III of the ADA and Unruh

14       Act would not violate Fourteenth Amendment rights to due process, that the ADA is not
15       impermissibly vague in this context, that regulated parties have received fair notice of their
16       obligations since 1996, that it was error to invoke the doctrine of primary jurisdiction and
17       finally that an order requiring compliance with WCAG 2.0 is                   a possible equitable remedy);

18       Long   v.   Live Nation Worldwide, Inc., No. C16-1961 TSZ 2018 WL 3533338 (W.D. Wash.
19       July 23, 2018) (denying Defendant's summary judgment motion based on voluntary cessation
20       and mootness and finding that defendant*s website is subject to the accessibility regulations

21       under the ADA as a matter           of law); Ca~roll       v.   Fedfinancial Fed. Credii Union, 2018 WL
22       3212023 (E.D. Va. June 25, 2018) (denying Defendant's Motion to Dismissed based on

23       jurisdiction, Title III applicability, and due process arguments); Haynes                v.    Hooters     of Anz,
24       LLC, 17-13170, 2018 WL 3030840 (11th Cir. June 19, 2018) (holding that                   a    private settlement
25       agreement         does not moot a new web access            claim by a different plaintiff); Gil          v.   SMG
26       Holdings, No. I:18-cv-20107 (S.D. FL May 28, 2018) (denying a motion to dismiss and
27       holding that mootness and voluntary cessation defenses did not apply when defendant claimed
28       it was already in the process of correcting the barriers on its website); Thursron                   v.   Midvule

                                                      COMPLAINT
                                                                7
Case 2:19-cv-06408-JAK-JPR Document 1-1 Filed 07/24/19 Page 9 of 19 Page ID #:12


      Corporation, et al., Los Angeles Superior Court, Case No. BC663214 (Judge Samantha                                   P.

      Jessner)    (May 17, 2018) (granting plaintiff's summary judgment motion finding "a plain
      reading    of the   statute, as well as the [DOJ's] treatment              of websites   under the ADA, indicate

      that Defendant's website falls within the categories                of 'services, ... privileges,    advantages, or

      accommodations         of'        restaurant,   which is a place          of public accommodation            under the
      ADA."); Castillo       v.   Jo-Ann Stores. LLC, No. 5:17-cv-20110-KBB (N.D. Ohio February 13,

      2018) (denying motion to dismiss finding plaintiffhas stated a cognizable website ADA claim

     and has standing,       plaintiff successfully alleged         a    nexus between defendant's website and its

     brick and mortar stores, and the injunctive relief sought does not violate due process rights);
10   Gathers     v.    I-800-FLO(FERS.cont, No. 1:17-cv-10273 (Mass. February 12, 2018) (denying a

     motion to dismiss sought against ADA claims): Rohles                       v.   Yutn! Brands, Inc. dtbia Piz a Hut,

12   No. 2:16-cv-08211-ODW(SS) at *15. (C.D. Cal. Jan. 25, 2018) (Wright) (denying a motion

13   for summary judgment sought against ADA and California's Unruh Civil Rights Act claims)
14   ("Pizza Hut cannot simply post            a customer service phone number on its website and claim that

15   it is in compliance with the ADA unless it shows that a visually-impaired customer 'will not
16   be excluded, denied services, segregated              or otherwise treated differently" from non-visually
17   impaired customers who are able to enjoy full access to Pizza Hut's website" [citations
18   omitted]); Andrews           v.   Blick Art Materials, LLC, No. 1:17-cv-00767-JBW-RLM (E.D.N.Y.
     Dec. 21, 2017) (Weinstein, J.) {Memorandum and Order approving settlement                                    of website
20   accessibility case in the form           of judgment), Brooke         v.   A-Ventures, LLC, No. 2:17-cv-2868-
21   HRH at      19.   (A.Z. Nov. 22, 2017) (granting declaratory judgment that defendant's website did
22   not comply with ADA; defendant enjoined to ensure equal access) ("[D]efendant was in

23   violation of the Americans with Disability Act because its hotel reservations website did not
24   afford disabled persons equal access to defendant's public accommodation"); Rios                        v.   New York
25   cf.   Contpany,      lnc., No. 2:17-cv-04676-ODW (AGr} {C.D. Cal. Nov. 16, 2017) (Wright)
26   (denying a motion for judgment on the pleadings sought against Unruh Act claims) (" [T]he
27   Court finds that this case               is not unique,       *as    federal     courts   have   resolved     effective
28   communication claims under the ADA in a variety of contexts                          —including cases         involving

                                                       COMPLAIN/T
                                                               8
Case 2:19-cv-06408-JAK-JPR Document 1-1 Filed 07/24/19 Page 10 of 19 Page ID #:13


       allegations    of   unequal access to goods, benefits, and services provided through
                                                                                                                   websites.'obby




                Lobby, 2017 WL 2957736, at *7 '), Access                      ?Vow, Jnc. v.   Blue Apron, LLC, No. 17-cv-
       116-JL at 21. (C.D. N.H. November 8, 2017) (denying a motion to dismiss sought against

       ADA claims) ("[Plaintiffs] rely on Title 111 of the ADA as governing the defendant's potential
       liability and invoke compliance with the WCAG 2.0 AA standards                             as a   sufficient condition,
      but not   a    necessary condition, for such compliance, and therefore as a potential remedy.");

      Gorecki   v.   Dave dr Buster      's,   inc., No. 2:17-cv-01138-PSG-AGR (C.D. Cal. October 10, 2017)
      (Gutierrez, P.) (denying a motion for summary judgment sought against ADA and California's

      Unruh Civil Rights Act claims) ("a finding of liability regarding the Website's compliance
 10   with the ADA does not require sophisticated technical expertise beyond the ability of the
      Court" ); Kayla Reed      v.    CVS Pharmacy. inc., Case No. 2:17-cv-03877-MWF-SK, at *9. (C.D.

 12   Cal. Oct. 3, 2017) (Fitzgerald) {denying a motion to dismiss sought against                                  ADA and
      California's Unruh Civil Rights Act claims) ("The DOJ's position that the ADA applies to

      websites being clear, it is no mauer that the ADA and the DOJ fail to describe exactly how any

 15   given website must be made accessible to people with visual impairments. Indeed, this is often
16    the case with the     ADA's requirements,           because the         ADA and its implementing regulations                  are
17    intended to give public accommodations                    maximum flexibility in meeting the statute's
18    requirements.     This flexibility is a feature, not a bug, and certainly not a violation of due
19    process."); Andrews      v.    Blick Art >t>faterials,   7 LC,     —F. Supp. 3d —,2017 WL 3278898, at *12,
20    *15-*18 (E.D.N.Y. Aug. I, 201?) (Weinstein. J.); Gomez it Lego Systems, inc., Case I:17-cv-

      21628-CMA (S.D. Fla. July 31, 2017) (denying                   a   motion to dismiss an ADA claim alleging an
22    inaccessible commercial website) [ECF ¹40]; Thurston v. Chino Cotnmercial Bank,                              NA., No.
23    CV 17-01078 BRO (JCx), 2017 WL 3224681, at                         '5   (C.D. Cal. July 27, 2017) (citing Gorecki);
24    Markett   v.   Five Guys Enterprises LLC, No. I:17-cv-00788-KBF, slip op. at 4-6 [ECF ¹33]
25    (S.D.N.Y..luly 21, 2017); Gorecki             v.   Hobby Lobby 5'tores. Jnc., No. 2:17-cv-01131-JFW-SK,
26    2017 WL 2957736 (C.D. Cal. June 15, 2017) (Walter, J.) (denying a motion to dismiss sought

27    against   ADA and California's Unruh Civil Rights Act claims) ("[T]his                                 is a relatively
28    straightforward claim that Hobby Lobby failed to provide disabled individuals full and equal

                                                          COMPLAINT
                                                                 9
Case 2:19-cv-06408-JAK-JPR Document 1-1 Filed 07/24/19 Page 11 of 19 Page ID #:14


       enjoyment   of goods       and    services... by not maintaining               a   fully accessible website. There      is

       nothing unique about this case, as federal courts have resolved effective communication claims

       under the ADA in a wide variety              of contexts —including cases involving allegations of unequal
       access to goods, benefits and services provided through websites.");                       Gil v. tt'inn-Dixie Stores,
      Inc., No. 16-23020-Civ-Scola, —F. Supp. 3d —,2017 WL 2547242, at *7 (S.D. Fla. June 13,

      2017) (finding that the defendant, a large supermarket chain, had violated the plaintiff's rights

      under the ADA by failing to maintain an accessible website after a non-jury trial); Frazier                              v.

      Ameriserv Financial Bank, Nos. 2:16-cv-01898-AJS (Lead Case), 17cv0031 [ECF ¹107], slip

      op, at 20 (W.D. Pa. Apr. 21, 2017) (denying a motion to dismiss an                           ADA claim alleging         an

 10   inaccessible commercial website); Fraeier                v.   Churchill Downs Inc., Nos. 2:16-cv-01898-AJS
      (Lead Case), 2:16-cv-0007 (Member Case} [ECF ¹107] slip op. at 20 (W.D. Pa. Apr. 21, 2017)
 12   (same); OmahaSteaks.corn,              Inc.   v.   Access Now, Inc., et al., No. 8:17-cv-00060-LSC-CRZ

 13   [ECF ¹9-1] (D. Neb. Apr. 17, 2017) (consent                               decree}; Access     Now, Inc.,       et al.   v.

 14   Omahasteaks.corn,          Inc., Nos. 2:16-cv-01898-AJS (Lead Case), 2:17-cv-00269-AJS (Member
 15   Case) [ECF      ¹99] (W.D.        Pa. Apr. 11, 2017 (same);             Gil v. <Finn-Dixie   Stores, Inc.,    —F. Supp.
16    3d —, No. 16-23020-Civ-Scola,                 2017 WL 2609330 (S.D. Fla. Mar. 15, 2017) (denying a
17    motion for judgment on the pleadings sought against an ADA claim alleging an inaccessible
18    commercial website); Nat'I Ass'n               of the Deaf v. Harvard           Univ., Case 3:15-cv-30023-MGM,
19    2016 WL 3561622, at *12-*20 (D. Mass. Feb. 9, 2016) (Robertson, Mag. J.) (recommending

20    the denial   of a motion        to dismiss or stay predicated on the primary jurisdiction doctrine),

21    adopted in   Nat    'l Ass 'n   of the Deaf v. Harvard             Univ., Case 3:15-cv-30023-MGM, 2016 WL
22    6540446, at *1-~3 (D. Mass. Nov. 3, 2016) (Mastroianni, J.); Nat'l Ass'n                               of the Deaf      v.

23    Massachusetts Inst.        of Tech.,   Case 3:15- cv-30024-MGM, 2016                  WL 3561631,     at *1 (D. Mass.

24    Feb. 9, 2016) (Robertson, Mag. J.) (recommending the denial                           of a motion   to dismiss or stay
25    predicated   on the primary jurisdiction doctrine), adopted in                         Nat'l Ass'n of the Deaf          v.

26    Massachusetts      Inst.   of Tech.,   Case 3:15-cv-30024-MGM, 2016                   WL 6652471, at     ~1   (D. Mass.
27    Nov. 4, 2016) (Mastroianni, J.); Edward Davis                      v.   Orlando Jlrilshire Investments Ltd., et al.,
28    No. 5:15-cv-01738-MWF-KK, slip op. at 10 [ECF ¹17] (C.D. Cal. Nov. 2, 2015) (Fitzgerald,

                                                          COMPLAINT
                                                                    10
Case 2:19-cv-06408-JAK-JPR Document 1-1 Filed 07/24/19 Page 12 of 19 Page ID #:15


      J.) (denying motion to dismiss in a »ebsite accessibility case) ("the Court concludes that the

      Complaint sufficiently alleges that the inaccessibility               of the   Website impedes the full and

      equal enjoyment      of the Hotel.');    Sipe    v.   Jfttntington National Bank, 15-CV-1083, Doc No.         21

      (W.D. Pa. Nov. 18, 2015) (denying motion to disiniss based on claims the DOJ had not yet
      issued regulations governing website accessibility); Nat 7 Fed'n               of the Blind v.   Scnhd, Inc., 98

      F. Supp.3d 565, 576 (D. Ut. 2015) {denying a                   motion to dismiss an ADA claim against          a

      commercial website operator); .James Patrick Brown». BPS Direct, LLC, et al., Case No.

      LACV 14-04622 JAK (JEMx) slip op. at 4-7 [ECF ¹30] (C.D. Cal. Oct. 6, 2014) (Krondstadt,
      J.) (denying the defendant's           motion to dismiss while relying on the Target decision                 as

 10   'persuasive", and holding "the Complaint does allege that Bass Pro Shops is a chain of brick-

      and-mortar stores and that BassPro.corn is a website providing information about Bass Pro

 12   Shops products, offers, and locations.... [and that] a nexus could be established here through

 13   discovery."); Penney        v.   Kohl's Dep't Stores. Jnc., et al., No. 8:14-cv-01100-CJC-DFM [ECF

      ¹12] slip op. at    3     (C.D. Cal. Sept. 23, 2014) (Carney, J.) (denying          a   motion to dismiss and
 15   stating, "Thus, the Complaint states plausible facts that establish the requisite nexus between

16    the challenged service and the place        of public accommodation."); National Ass 'n of the Deaf v.
17    Netflix, 1nc., 869 F. Supp. 2d 196, 200 {D. Mass. 2012) (excluding web-based services would
18    "run afoul of the purposes of the ADA and would severely frustrate Congress's intent that
19    individuals with disabilities fully enjoy the goods, services, privileges, and advantages
20    available indiscriminately to other members                of the   general public"); id. at 200-01     ('T]he
21    legislative history of the ADA makes clear that Congress intended the ADA to adapt to
22    changes in technology.") (quoting H.R. Rep. 101-485(II), at 108 (1990))                    ("[T]he Committee
23    intends that the types      of accommodation          and services provided to individuals with disabilities,

24    under all   of the titles of this bill, should    keep pace vvith the rapidly changing technology         of the
25    times."); Shields    v.   1('alt Disney Parks and Bexorts LtS, Inc., 279 F.R.D. 529, 559 (C.D. Cal.

26    2011) (rejecting as "unpersuasive" Disney's argument that "there is no accepted accessibility

27    standard" and the argument that the DOJ has yet to determine what standards to apply to

      websites and stating, "The lack         of a widely accepted        standard for website accessibility does

                                                       COMPLAINT
                                                                11
Case 2:19-cv-06408-JAK-JPR Document 1-1 Filed 07/24/19 Page 13 of 19 Page ID #:16


     1    not preclude injunctive relief that would improve access to Defendants'ebsites                                                    by the
     2    visually-impaired."); Not'l Federation of the Blind v. Target Corp., 452 F. Supp. 2d 946, 953
     3    (N.D. Cal. 2006) ("To limit the ADA to discrimination in the provision of services occurring
     4   on the premises         of   a   public accommodation would contradict the plain language of the
     5   statute."); id, at 953-54 ("consistent with the plain language of the statute, no court has held

  6      that under the nexus theory a plaintiff has a cognizable claim only                  if the   challenged service
  7      prevents physical access to a public accommodation. Further, it is clear that the purpose                                          of the
  8      statute is broader than mere physical access          —seeking to bar actions or omissions                             which impair
  9      a disabled person's       "full enjoyment" of services or        goods   of a covered accommodation.                                     42
 10      U.S.C.   (I    12182(a). Indeed, the statute expressly states that the denial            of equal   "participation'1




         or the provision of "separate beneftt[s]" are actionable under Title III. See 42 U.S.C.                                                   tI

 12      12182(b)(1)(A)."); cf. Hindei          v.   Husted, No. 2017 WL 432839, at *7 (S.D. Ohio Feb.                                 1.   2017)
 13      (granting a permanent injunction against the Ohio Secretary              of State   based on the accessibility
 14      of the state's website under Title II of the ADA and requiring accessibility); Hindei                                    v.   Hustea',

 15      No. 17-3207 (6th Cir., Nov. 13, 2017) (defendant hears the burden                             of production                             and
 16      persuasion as to affirmative defenses such as fundamental alteration and subject matter                                        of state
 17      election laws do not relieve defendant              of these   burdens); Davis      v.    BMI/BN'B Travelivare
18       company No. CIVDS1504682 WL2935482 (Cal.Super. March 21, 2016) (granting motion for
19       summary judgment for plaintiff and ordering that defendant's website be made WCAG 2.0
20       compliant and awarding Unruh damages in favor of plaintiffl.
21                24.       Each   of Defendant's violations of         the ADA is likewise a violation                                     of   the
22       UCRA. Indeed, the UCRA provides that any violation of the ADA constitutes                                   a          violation of
23       the UCRA. Cal. Civ. Code           $   51(t).
24                                                   FACTUAL BACKCROUlVD
25                25.       Defendant offers its commercial Website to the public.

26                26.       The Website offers features which should allow all consumers to access the

27       goods and services offered in connection with its brick-and-mortar locations.

28                27.       The Website provides consumers with access to an array                of goods, services,                        and

                                                          COMPLALvIT
                                                                 12
Case 2:19-cv-06408-JAK-JPR Document 1-1 Filed 07/24/19 Page 14 of 19 Page ID #:17


      information related to Defendant's brick-and-mortar locations which include, but are not

      limited to, the following: menu descriptions and pricing, a calendar of events, ticket
      purchasing, private event requests, frequently asked questions, and brick-and-mortar venue

      location information.

              28.     Based on information and belief,             it is Defendant's policy and practice to deny
      Plaintiff, along with other blind or visually-impaired users, access to Defendant's Website, and
      to therefore specifically deny the goods and services that are offered and integrated with

      Defendant's brick-and-mortar locations and otherwise.

              29.     Due to Defendant's failure and refusal to remove access barriers to its Website,

 10   Plaintiff and visually-impaired persons have been and              are still being denied equal access to

      Defendant'    brick-and-mortar locations and the numerous goods, services, privileges, and
 12   benefits offered to the public through Defendant's Website.

 13           30.     Plaintiff cannot        use   a computer without the assistance           of   screen-reading

      software.

 15           31.      However, Plaintiff is        a   proficient user of the JAWS screen-reader and uses it to
 16   access the Internet.

 17           32.     Plaintiff     has visited Defendant"s          Website on separate     occasions   using the
18    JA WS screen-reader.
19            33.     While attempting to navigate the Website, Plaintiff encountered                      multiple
20    accessibility barriers for blind or visually-impaired people that include, but are not limited to:
21                           a.   The home page has graphics, links, and buttons that are not labeled or
22                                are incorrectly labeled, or lack alternative text       ("Alt-text"). Alt-text   is

23                                invisible code embedded beneath         a graphical image on a website.      Web
24                                accessibility requires that Alt-text be coded with each picture so that
25                                screen-reading software can speak the Alt-text where a sighted user sees
26                                pictures.   Alt-text does not change the visual presentation, but instead        a

                                  text box shows when the cursor moves over the picture.               The lack    of
28                                Alt-text on these graphics prevents screen-readers             from accurately

                                                        COitIPI.AINT
                                                              13
Case 2:19-cv-06408-JAK-JPR Document 1-1 Filed 07/24/19 Page 15 of 19 Page ID #:18


                                  vocalizing a description of the graphics.

                            b.    Plaintiff encountered multiple unlabeled or mislabeled buttons and
                                  links. Without descnptive alternate text, Plaintiffs, and other screen-

                                  reader users, have no clue about the purpose or function      of the button or
                                  link;
                            c.    Plaintiff encountered multiple pages containing insufficient navigational
                                  headings requiring Plaintiff to expend substantial additional time to

                                 access information;

                            d.   Plaintiff was unable to browse the menu because menu links and
 10                              descriptions were inaccessible to screen reading technology;

                            e.   Plaintiff was unable to make       a purchase   because   of   an inaccessible

 12                              checkout system;
 13              34.    Due to the unlabeled buttons, lack     of Alt-text, the structure of the headings   and
 14   Website, cursor traps, and other barriers, Plaintiff was unable to fully and independently access

      the Website when visiting for the dual purpose       of testing for compliance with the UCRA and
      ADA and to purchase tickets online and review the menu.
17               35.    Since as early as June      of 2019,   and until the current date, during Plaintift"s
18    separate     visits to the Website, Plaintiff encountered multiple access barriers which denied

      Plaintiff full and equal     access to the facilities, goods, and services offered to the public and

      made available to the public on the Website.

21               36.    Due to the widespread access barriers Plaintiff encountered on the Website,
22    Plaintiff has been deterred, on      a regular basis,    from accessing the Website.       Similarly, the
      access     barriers Plaintiff encountered on the Website have deterred Plaintiff from visiting

      Defendant's brick-and-mortar locations.
25               37.    If the   Website were equally accessible to all, Plaintiff could independently
26    navigate the Website as sighted individuals do.
27               38.    Having attempted to use the Website, Plaintiff has actual knowledge of the
      access barriers that make these services inaccessible and independently unusable by blind and


                                                    COMPLAINT
                                                          14
Case 2:19-cv-06408-JAK-JPR Document 1-1 Filed 07/24/19 Page 16 of 19 Page ID #:19


      visually-impaired people.

              39.      There are readily available. well established guidelines, available to Defendant

      on the Internet, for designing, constructing, and maintaining websites to be accessible to blind

      and visually-impaired persons. Other large business entities have used these guidelines, or

      have otherwise been able, to make their websites accessible, including but not limited to:

      adding Alt-text to graphics and ensuring that all functions can be performed using a keyboard.

      In addition, incorporating these basic changes and adding certain elements to Defendant's
      Website would not fundamentally alter the nature            of Defendant's   business nor would it result

      in an undue burden to Defendant. Because maintaining and providing                 a website where          all
 10   functions can be performed using a keyboard would provide full, independent and equal access

      to all consumers to the Website, Plaintiff alleges that Defendant has engaged in acts                  of
 12   intentional discrimination including, but not limited to the following policies or practices:
 13                       a.   Construction and maintenance          of a website that   is inaccessible to

 14                            visually-impaired individuals, including Plaintiff;
 15                       b.   Failure to construct and maintain a website that is sufficiently intuitive
 16                            so as to be equally accessible to visually-impaired individuals, including

 17                            Plaintiff; and.,
18                        c.   Failure to take actions to correct these access barriers in the face               of
19                             substantial harm and discrimination to blind and visually-impaired
20                             consumers, such as Plaintiff, as a member           of a protected   class.

21           40.      Although Defendant may currently have centralized policies for maintenance
22    and operation   of the Website, Defendant lacks a plan         and policy reasonably calculated to make

23    its website fully and equally accessible    to., and   independently usable by, blind and other
24    visually-impaired consumers, including Plaintiff.
25           41.      Without injunctive relief, Plaintiffand other visually-impaired consumers will
26    continue to be unable to independently use Defendant's Website in violation              of their rights.
27                                        FIRST CAL'SE OF ACTION
28    VIOLATIONOF THE UNRIIH CIVILRIGHTS ACT, CALIFORNIACIVILCODE                                                       5


                                                  COMPLAINT
                                                             IS
Case 2:19-cv-06408-JAK-JPR Document 1-1 Filed 07/24/19 Page 17 of 19 Page ID #:20


                                                 51 et sett.   (IMPROV.COMI
                                           (By Plaintiff Against All Defendants)
                42.        Plaintiffre-alleges     and incorporates by reference all paragraphs alleged above

       and each and every other paragraph in this Complaint necessary or helpful to state this cause                       of
       action as though fully set forth herein.

                43.        California Civil Code      ss   51 et seq. guarantees equal access      for people with
      disabilities to the accommodations., advantages, facilities, privileges, and services of all

      business establishments          of any kind whatsoever. Defendant is systematically violating the
      UCRA, Civil Code          $   51 et seq.

 10             44.        Defendant's brick-and-mottar locations are "business establishments" within

      the meaning      of the Civil Code )       51 et seq.    Defendant generates revenue through its Website.
 12   Defendant's Website is a service provided by Defendant that is inaccessible to patrons who are

 13   blind or visually-impaired like Plaintiff. This inaccessibility denies blind and visually-
 14   impaired patrons full and equal access to the facilities, goods, and services that Defendant
 15   makes available to the non-disabled public. Defendant is violating the UCRA,                      Civil Code    fs   51

 16   et seq., by denying visually-impaired customers the goods and services provided on its

 17   Website. These violations are ongoing.

18              45.        Defendants'ctions constitute intentional discrimination against Plaintift on the
19    basis   of a disability, in violation of the UCRA, Civil Code )           51   et seq., because   of the
20    following: Defendant has constructed            a website that    is inaccessible to Plaintiff; Defendant
21    maintains the Website in this inaccessible format, and, Defendant has failed to take action to

22    correct and remove these barriers even after being on notice              of the discrimination     that such
23    barriers cause to persons with Plaintiffs disability

                46.        Defendant is also violating the UCRA, Civil Code                II 51    et seq. because the
25    conduct alleged herein violates various provisions               of the Americans with Disabilities Act,             42
26    U.S.C.    5   12181 et seq. as amended by the            ADA Amendments Act of 2008 (P.L. 110-325).,                 as

27    set   forth above.     Section 51(f} of the Civil Code provides that a violation              of the right of any
28    individual under the ADA also constitutes a violation of the UCRA.

                                                           COMPLAINT
                                                                 16
Case 2:19-cv-06408-JAK-JPR Document 1-1 Filed 07/24/19 Page 18 of 19 Page ID #:21


                 47.          The actions       of Defendant violate UCRA, Civil Code              Ij 51   et seq., and   Plaintiff
       is therefore entitled to injunctive relief remedying the discrimination. Plaintiff expressly limits

      the cost   of injunctive relief sought to             $ 50,000       or less.

                 48.         Plaintiff is entitled to statutory minimum damages pursuant to Civil Code                        fJ       52

      for each and every offense; however, Plaintiff hereby expressly limits the amount of money
      such that the total amount            Plaintiffseeks to for each and every offense shall not exceed
  7   $ 24,999.00.

              49.            Plaintiff is also entitled to reasonable attomevs'ees                and costs.

                                                                   PRAYER
 10           WHEREFORE, Plaintiff prays for judgment against Defendant,                                      as   follows:
                        1.   A Declaratory Judgment that at the commencement of this action Defendant
 12   owns, maintains, and/or operates its Website in a manner which discriminates against the

 13   blind, fails to provide access to blind or visually-impaired individuals, and that Defendant took
 14   no action that was reasonably calculated to ensure that its Website is fully accessible to, and

 15   independently usable by blind and visually-impaired individuals in violation of California                                   s

 16   Unruh Act, California Civil Code                tj   51,   er seq;

 17                    2.    A preliminary and permanent injunction enjoining Defendant from further
 18   violations of the UCRA, Civil Code Ij 51 er seq. with respect to "improv.corn."
19                     3.    A preliminary       and permanent injunction requiring Defendant to take the steps

20    necessary to make improv.corn readily accessible to and usable by blind and visually-impaired

21    individuals but Plaintiff hereby expressly limits the injunctive relief to require that Defendant
22    expend no more than $ 50,000 thereon,.

23                     4.    An award of statutory minimum statutory damages of not less than $ 4,000 per
24    violation pursuant to        Ij   52(a)   of the California Civil Code;
25                     5.    An additional award of $ 4,000.00                  as deterrence damages   for each violation
26    pursuant to Johrrron        v.    Guedoir, 218 F, Supp. 3d 1096; 2Q16 U.S. Dist. LEXIS 150740 (USDC
27    Cal, E.D. 2016);

28                     6.    For attorneys'ees and expenses pursuant to all applicable laws including,

                                                             COMPLAINT
                                                                           17
Case 2:19-cv-06408-JAK-JPR Document 1-1 Filed 07/24/19 Page 19 of 19 Page ID #:22


      without limitation, Civil Code     $   52{a);

                   7.   For pre-judgment interest to the extent permitted by law;

                   8.   For costs of suit; and,

                   9.   For such other and further relief as this Cotnt deems just and proper.



                                         DEMAND FOR JURY TRIAL
               Plaintiff hereby respectfully requests      a   trial by jury on all appropriate issues raised in
      this Complaint.
  9
      Dated:    June 17, 2019                              MA         INC LAW, APC
 10


                                                  By:
 12                                                     Joseph      MManning~sq.
                                                        Mtll        1J.I1   i~E
 13                                                     Tristan P. Jankovvski, Esq.
                                                        Osman M. Taher, Esq.
 14
                                                        Attorneys for Plaintiff
 15

 16

 17

 18

19

20

21

22

23

24

25

26

27

28


                                                      COMPLAINT
                                                               18
